DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, 12-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Lim et al US 20160154204 A1.
Re claim 1, Lim et al teaches an optical mechanism (see abstract), comprising: an optical unit, featuring a light transmittable material allowing the light to pass through the optical unit and having a first surface and a second surface having plate structures that are mutually paralleled and constructing a first distance, wherein the first surface is not perpendicular to the optical axis (see numeral 31), a base (see numeral 30), a holder, connecting the optical unit and move relative to the base (see numeral 23), wherein when viewed along the light axis, the holder has a polygonal profile, and the polygonal profile has a first side, a second side, a third side and a fourth side, wherein the third side and the fourth side are paralleled and constructed a second distance, wherein the first surface is parallel to the first side and the maximum second distance is longer than the maximum first distance (see numeral 23) a driving assembly, driving the holder and the optical unit to move relative to the housing (see numeral 50).
	Re claim 2, Lim et al teaches wherein the optical mechanism further comprises a first axis and a second axis, wherein the first axis is perpendicular to the first surface )see figure 1 axes).
	Re claim 3, Lim et al teaches wherein the base further accommodates a circuit board exposing to the second surface, and the circuit board is at least partially covered by the base when viewed from a direction of the second axis (see paragraphs 0033 and 0103).
	Re claim 5, Lim et al teaches wherein a sensing element is affixed to the circuit board and the sensing element does not overlap with the driving assembly when view along the second axis (see paragraph 0033).
	Re claim 6, Lim et al teaches wherein the optical unit is at least partially exposed to the circuit board (see figure 1 exposes circuit board to optical unit).
	Re claim 8, Lim et al teaches wherein the first surface and second surface are respectively exposed to the first side and second side (see figure 1).
	Re claim 9, Lim et al teaches wherein the driving assembly is movably disposed on the third and the fourth side, and the driving assembly moves the optical unit along the light axis (see numeral 50).
	Re claim 10, Lim et al teaches wherein when viewed along a direction that is perpendicular to the light axis, the first surface, circuit board, optical unit and holder are mutually overlapped and paralleled (see figure 1 they overlap in the y dimension).
	Re claim 12, Lim et al teaches an optical mechanism (see abstract), comprising: a housing (see numeral 31) an optical unit, featuring a light transmittable material allowing the light to pass through the optical unit, having a first surface and a second surface which have plan structures that are mutually paralleled, wherein the first surface is not perpendicular to an optical axis (see numeral 31), a base, attached to the housing (see numeral 30); a holder, connecting the optical unit and move relative to the base, wherein when viewed along the light axis, the holder has a polygonal profile, and the polygonal profile has a first side, a second side, a third side and a fourth side, wherein the first surface is parallel with the first side, but perpendicular to the third side (see numeral 23); a driving assembly, disposed in the housing, wherein the driving assembly is positioned on the third side and moves the optical unit relative to the base along the light axis (see numeral 50).
	Re claim 13, Lim et al teaches wherein the first surface is exposed to the housing and is opposite to the second side (see figure 1).
	Re claim 14, Lim et al teaches wherein the optical mechanism further comprises a first axis that is perpendicular to the third surface, and the base accommodates a circuit board exposing to the second surface, and the circuit board is at least partially covered by the base when viewed from the first axis (see paragraphs 0033 and 0103).
	Re claim 16, Lim et al teaches wherein a sensing element is affixed to the circuit board and the sensing element does not overlap with the driving assembly when view along the first axis (see 0033 hall sensor).
	Re claim 17, Lim et al teaches wherein the optical unit is at least partially exposed to the circuit board (see 0033).
	Re claim 19, Lim et al teaches wherein the first surface and second surface are respectively exposed to the first side and second side (see figure 1).
	Re claim 20, Lim et al teaches wherein when viewed along a direction that is perpendicular to the light axis, the first surface, circuit board, optical unit and holder are mutually overlapped and paralleled (see figure 1 y axis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al US 20160154204 A1.
	Re claim 7, Lim et al do not explicitly disclose wherein the area of the third side is less than that of the first side.
It would have been an obvious matter of choice to have the above cited limitation, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In this case, reducing the size of components to the smallest necessary size provides a cheaper and more efficient design.
Re claim 18, Lim et al do not explicitly disclose wherein the area of the first side is less than that of the third side.
It would have been an obvious matter of choice to have the above cited limitation, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In this case, reducing the size of components to the smallest necessary size provides a cheaper and more efficient design.

Allowable Subject Matter
Claims 4, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein an upper spring is attached to the holder and features a mirror symmetrical shape when viewed along the light axis, wherein the mirror plane of the aforementioned spring is constructed by the light axis and the first axis; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein a lower spring is attached to the holder, and when viewed along the light axis, the upper spring, driving assembly and lower spring are arranged in order and do not contact the first surface nor the second surface; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein an upper spring is attached to the holder and features a mirror symmetrical shape when viewed along the light axis, wherein the mirror plane of the aforementioned spring is constructed by the light axis and the first axis; recited together in combination with the totality of particular features/limitations recited therein


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6549346-B2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872